Citation Nr: 0947165	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected left ventricular hypertrophy.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected sinusitis.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected left varicocele.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
October 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
RO that granted service connection for the disabilities shown 
on the title page and assigned each a noncompensable initial 
evaluation effective on November 1, 2003, the day after the 
Veteran's separation from service.

The custody of the file was subsequently transferred to the 
RO in Chicago, Illinois, which is currently VA's Agency of 
Original Jurisdiction (AOJ).  

The Veteran testified before the undersigned Veterans' Law 
Judge at a hearing held in the RO in St. Louis, Missouri in 
September 2007.  

In a December 2007 decision, the Board denied a higher 
initial rating of the service-connected scar on the lower 
back and remanded the remaining issues to the RO for further 
development.  

The issues on appeal regarding higher initial ratings for the 
service-connected left ventricular hypertrophy (LVH) and 
sinusitis, are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected left varicocele is shown to be 
manifested by complaints of pain, but there is no evidence of 
related use of a support, atrophy of both testicles, or 
symptoms of urinary frequency, leakage or obstructed voiding.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a the 
service-connected left varicocele have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
including Diagnostic Code 7599-7523 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  

Examinations have been conducted.  Notice as to what evidence 
is needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters of June 2003, March 
2006, and January 2008 provided pertinent notice and 
development information.

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record includes statements of the Veteran, service 
treatment records, private medical records, as well as, 
reports of VA examinations and treatment.  


Entitlement to a higher evaluation for the service-connected 
left varicocele

The Veteran contends that the noncompensable evaluation 
assigned to his left varicocele does not adequately reflect 
the severity of his condition.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.  

Based on inservice treatment, the RO, in a December 2003 
rating action granted service connection for left varicocele.  
A noncompensable evaluation was assigned.  

After reviewing the record, the Board finds that the 
manifestations referable to the disability do meet the 
criteria for the compensable rating under the rating 
criteria.  

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).  

Where the Veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

While no diagnostic code specifically addresses a left 
varicocele, Diagnostic Code 7523 does address disability of 
the testicles.  Under Diagnostic Code 7523, complete atrophy 
of one testicle warrants a noncompensable rating.  Complete 
atrophy of both testicles warrants a 20 percent rating, with 
consideration for special monthly compensation.  38 C.F.R. § 
4.115(b).  

At the personal hearing, the Veteran complained of left 
testicle pain.  He also indicated that one testicle was 
larger than the other.  However, there is no evidence of 
actual atrophy or other changes of the left testicle or any 
other sequelae aside from pain related to the varicocele.  

In this regard at VA examination conducted in July 2009, the 
testicles were of normal size and consistency.  The left 
epididymis was normal.  On palpation of the spermatic cord, 
there was a one centimeter-wide vessel hydrocele along the 
length of the spermatic cord.  There was no testicular 
atrophy or other genitourinary disease or malignancy.  

At the VA examination in July 2009, the Veteran complained of 
urinary frequency.  The Board has also considered by analogy 
to the rating code for benign neoplasms of the genitourinary 
system.  See 38 C.F.R. § 4.115b, Diagnostic Code 7529.  
Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. Diagnostic Code 7529.  Voiding dysfunctions are 
evaluated according to urine leakage, frequency, or 
obstructed voiding. 38 C.F.R. § 4.115a.  

However, there is no specific evidence of urine leakage or 
renal dysfunction, nor is there competent evidence of related 
voiding dysfunction, such as urinary frequency, obstructed 
voiding, or leakage.  

VA outpatient records show that diagnostic tests have been 
conducted to understand the etiology of the Veteran's urinary 
complaints.  A VA examination was conducted in June 2009.  
After reviewing the record and examining the Veteran, the 
physician concluded that the Veteran's complaints of urinary 
frequency were unrelated to his left varicocele.  

None of the diagnostic codes applicable to testicular 
disorders contemplates a compensable rating absent 
significant symptomatology or problems, e.g., atrophy of both 
testicles, or absence or removal of the testis, 
hospitalizations, or long-term antibiotics--none of which is 
shown in this case.  See 38 C.F.R. § 4.115a; 38 C.F.R. § 
4.115b.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence does not show that the service-connected disability 
at issue presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards.  

In particular, the left varicocele itself has required no 
periods of hospitalization or treatment since the initiation 
of this appeal; nor is it shown to present marked 
interference with employment.  

Therefore, the assignment of an extraschedular evaluation 
under the provisions of 38 C.F.R.§ 3.321(b) is not warranted.  
The Veteran has not otherwise submitted evidence tending to 
show that his service-connected disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the Veteran's left varicocele.  As a 
preponderance of the evidence is against the award of a 
compensable rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 
Vet. App. at 55-57.  


ORDER

An increased, compensable rating for the service-connected 
left varicocele is denied.  


REMAND

The Veteran also contends that a higher rating is warranted 
for service-connected sinusitis, but has not undergone VA 
examination evaluated the severity of the service-connected 
sinusitis since 2004.   

When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

In the prior Remand, it was pointed out that the rating of 
LVH is based primarily on METs.  Although a thorough 
examination was conducted in July 2009, the examiner did not 
relate the results in terms of the workload in METs.  

In other words, the severity of the LVH was not stated in 
terms that conform to the applicable rating criteria.  
Therefore, further clarification is needed.

Accordingly, these remaining issues are REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his service connected 
sinusitis and LVH since 2007.  After 
securing the necessary release, the RO 
should obtain those records that have not 
been associated with the claims file.  

2.  The RO should make arrangements for 
the Veteran's claims folder to be 
forwarded to the physician who conducted 
the VA examination in July 2009 (if 
unavailable to another VA physician) in 
order to review the claims folder, to 
include the additional medical evidence.  
In an addendum, the examiner opine as to 
the severity of the service-connected 
LVH.  The examiner should identify the 
current severity of the heart disability, 
and explain in terms of workload in METs.

3.  The Veteran also should be afforded a 
VA examination to determine the current 
severity of the service-connected 
sinusitis.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the remaining claims for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a with 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


